DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 11/02/2022.  Presently claims 1-4 and 6-8 are pending.  Claims 5 and 9-13 are withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 11/02/2022, with respect to claim 1 have been fully considered and are not persuasive. 
Applicant states Marshall does not disclose an annular portion having a three-dimensional structure including a plurality of cutouts which is a single piece with the internal shroud or the external shroud and integral with the vanes of the plurality of vanes.  The rejection of claim 1 is based on the combination of Abgrall et al. and Marshall et al.  Abgrall et al. discloses wherein vanes (24) of the plurality of vanes (24) are integral with the internal shroud (20) and with the external shroud (22), the at least one annular portion forming all or part of the internal shroud (annular portion 20 forms the internal shroud as shown in Fig. 1) or the external shroud (annular portion 32 forms a part of the outer shroud 32, as shown in Fig. 1) being in a single piece with the internal shroud or the external shroud (the annular portions corresponding with the internal shroud and the external shroud are a single piece since the stator assembly shown in Fig. 1 is formed in a single piece by casting, Col. 3, lines 19-20).
Marshall et al. is relied upon to teach of the cavities 62 (i.e., cutouts) comprising the reinforcing element structures (70, 72) disposed in an analogous inner shroud (as disclosed by inner shroud 20 in Abgrall) for the purpose of reinforcing the inner shroud structure with load bearing components that structurally support internally the shroud in order for the structure to become lightweight, and therein reduce the weight of the gas turbine engine, rendering the engine more efficient (Marshall, Col. 8, lines 1-20).
Applicant further states that Marshall cannot teach an annular portion comprising a first partition present at the junction with the first or second end of the vanes.  The rejection is relied upon the combination of Abgrall et al. and Marshall et al.  Marshall et al. teaches of an inner shroud structure that has at least one annular portion (annular surfaces of outer shroud 32 and of inner shroud 30, as shown in Fig. 2A) comprising a first partition (first partition “p1” which is the thickness of the shroud outer surface and the cutout outer surface as shown in Fig. 6’ below) with the first or second end (i.e. inner shroud 30, which is analogous to the integral junction between the vane and the inner shroud outer surface at first end “A” of Abgrall et al. shown in Fig. 3’) of the vanes (28) and a second partition (second partition “p2” which is the thickness of the cutout inner surface and the inner surface of the shroud structure as shown in Fig. 6’) held spaced from the first partition (“p1”) along the radial direction by a three-dimensional structure (70, 72, Col. 7, lines 60-67, Col. 8, lines 1-20), wherein the three-dimensional structure includes a plurality of cutouts (i.e. open cells or voids shown in between the lattice structure, 72, Col. 8, lines 1-20, as shown in Fig. 6).  Since Abgrall et al. discloses of a one piece stator assembly (shown in Fig. 1) as discussed above, the incorporation of the cutout structure along with the three-dimensional structure taught in Marshall et al. disclose all of the limitations of claim 1 (as explained and stated in the rejection below).  
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 103 and this action has therefore been made final.      

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 14, change: “…or the external shroud, and the at least one annular portion being in a single piece…”
Claim 1, lines 10-11, each recite a “three-dimensional structure”.  For consistency purposes, either remove the “-“ between “three” and “dimensional” or add the “-“ for both instances of the term.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abgrall et al. (U.S. 7,946,811) in view of Marshall et al. (U.S. 9,533,485).
Regarding claim 1, Abgrall et al. discloses a turbine stator sector (16, Fig. 1) comprising a plurality of vanes (24) extending along a radial direction (i.e. vertical direction in Fig. 1) between a first end (A, Fig. 1’ below) and a second end (B, Fig. 1’) and along an axial direction (i.e. horizontal direction in Fig. 1) between a leading edge (26) and a trailing edge (28), said sector further comprising an internal shroud (20) linked to the first end (A, Fig. 1’, the stator assembly is a single piece and therein the internal shroud 20 is linked to the first end A of the vane, Col. 3, lines 19-20) of the vanes (24) and an external shroud (22) linked to the second end (B, Fig. 1’, the stator assembly is a single piece and therein the external shroud 22 is linked to the second end B of the vane, Col. 3, lines 19-20) of the vanes,
wherein the turbine stator sector (16) comprises at least one annular portion (outer annular portion 32, Col. 3, lines 3-11 or inner annular portion 20, as shown in Fig. 1) forming all or part of the internal shroud (annular portion 20 forms the internal shroud 20) or of the external shroud (outer annular portion 32 forms the outer shroud 22), and wherein vanes (24) of the plurality of vanes (24) are integral with the internal shroud (20) and with the external shroud (22), the at least one annular portion forming all or part of the internal shroud (annular portion 20 forms the internal shroud as shown in Fig. 1) or the external shroud (annular portion 32 forms a part of the outer shroud 32, as shown in Fig. 1) being in a single piece with the internal shroud or the external shroud (the annular portions corresponding with the internal shroud and the external shroud are a single piece since the stator assembly shown in Fig. 1 is formed in a single piece by casting, Col. 3, lines 19-20).

    PNG
    media_image1.png
    469
    739
    media_image1.png
    Greyscale

Fig. 1’
Abgrall et al. does not specifically disclose wherein said at least one annular portion (32 or 20) comprising a first partition at a junction with the first (A) or second end (B) of the plurality vanes (24) and a second partition held spaced from the first partition along the radial direction by a three-dimensional structure, wherein the three dimensional structure includes a plurality of cutouts.
Marshall et al. teaches of a compressor vane assembly, which is within the same field of endeavor as the claimed invention.  Specifically, Marshall et al. teaches of a shroud structure for a compressor vane assembly (26) comprising an inner shroud (30) and an outer shroud (32), which is analogous to the shroud structure disclosed in Abgrall et al.  Marshall et al. further teaches wherein each shroud structure has at least one annular portion (annular surfaces of outer shroud 32 and of inner shroud 30, as shown in Fig. 2A) comprising a first partition (first partition “p1” which is the thickness of the shroud outer surface and the cutout outer surface as shown in Fig. 6’ below) with the first or second end (i.e. inner shroud 30, which is analogous to the integral junction of inner shroud 20 at first end “A” of Abgrall et al. shown in Fig. 3’ above) of the vanes (28) and a second partition (second partition “p2” which is the thickness of the cutout inner surface and the inner surface of the shroud structure as shown in Fig. 6’) held spaced from the first partition (“p1”) along the radial direction by a three-dimensional structure (70, 72, Col. 7, lines 60-67, Col. 8, lines 1-20), wherein the three-dimensional structure includes a plurality of cutouts (i.e. open cells or voids shown in between the lattice structure, 72, Col. 8, lines 1-20, as shown in Fig. 6).

    PNG
    media_image2.png
    554
    903
    media_image2.png
    Greyscale

Fig. 6’
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abgrall et al. in view of Marshall et al. by incorporating the cavities 62 (i.e., cutouts) comprising the reinforcing element structures (70, 72) into the inner shroud (20, Abgrall) structure disclosed in Abgrall et al. because the structural reinforcement elements taught in Marshall et al. are load bearing components that structurally support internally the shroud in order for the structure to become lightweight, and therein reduce the weight of the gas turbine engine, rendering the engine more efficient (Col. 8, lines 1-20).  Therein, in combination, Abgrall et al. and Marshall et al. discloses that the inner shroud (20, Abgrall et al.) has a first partition (“p1”) present at the junction with the first end (“A”, Fig. 3’ above) of the vanes (24) disclosed in Abgrall et al. and a second partition (“p2”) spaced by the three-dimensional structure (Marshall, 70) including a plurality of cutouts (as taught by Marshall et al., Fig. 6’).

Regarding claim 2, the combination of Abgrall et al. and Marshall et al. discloses wherein the first partition (p1, Marshall, Fig. 6’) has a thickness (i.e., thickness of partition shown in Fig. 6’), but does not specifically disclose wherein the thickness is less than 1 mm.
However, it appears that the thickness of the first partition (p1, Fig. 6’) disclosed by Marshall et al. would perform equally well with the relative thickness proportions of the first partition as claimed by the Applicant.  The cavity (62) and the reinforcement elements (70, 72) are designed to fulfill the necessary structural requirements of the shroud (i.e., maintaining structural integrity), while maintaining the surrounding shroud structure lightweight (i.e., optimizing/reducing the thickness of the material to reduce weight), as taught in Marshall, Col. 8, lines 1-11.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).
Regarding claim 3, the combination of Abgrall et al. and Marshall et al. discloses wherein the three-dimensional structure (70, 72, Col. 7, lines 60-67, Col. 8, lines 1-20) consists of an array of crosspieces or of cavities (as shown in Fig. 6, the lattice structure 72 consists of an array of crosspieces (horizontal and vertical lattice members shown in Fig. 6) and of cavities (voids or spaces between the lattice members shown in Fig. 6)).
Regarding claim 4, the combination of Abgrall et al. and Marshall et al. discloses wherein a downstream end of the external shroud (Abgrall, 52) is formed by the at least one annular portion (Abgrall, 54, Fig. 3), the first partition of the at least one annular portion being linked to the second end of the plurality of vanes at the trailing edge of said plurality of vanes (Marshall teaches of a downstream inner shroud configuration with the lattice three-dimensional structure (70, 72) in Fig. 6, with a first partition (“p1”, Fig. 6’).  Marshall further teaches that such configuration is applicable to an outer shroud (32, Col. 9, lines 54-65).  Since Abgrall et al. discloses of an outer shroud (52) with an annular portion (54) linked to the trailing edge (28) of the vane (24, as discussed in the rejection for claim 1 above), in combination with the teachings of Marshall et al., the annular portion (54) is equivalent to the first partition (“p1” taught in Marshall et al., as the configuration taught in Fig. 6’ is applicable to the outer shroud and therein the combination discloses of a downstream external shroud configuration analogous to the teachings of Marshall et al. in Fig. 6)).
Regarding claim 6, the combination of Abgrall et al. and Marshall et al. discloses a turbomachine stator (Abgrall, Fig. 3) comprising a plurality of turbine stator sectors (Abgrall, Col. 2, lines 55-56, Col. 3, lines 3-11, Col. 3, lines 45-55) according to claim 1 (see claim 1 rejection above).  
Regarding claim 7, the combination of Abgrall et al. and Marshall et al. discloses a turbomachine compressor (Abgrall et al., 10) equipped with the turbomachine stator according to claim 6 (see claim 6 rejection above).
Regarding claim 8, the combination of Abgrall et al. and Marshall et al. discloses a turbomachine (Abgrall, turbojet or turbofan, Col. 1, lines 5-7) equipped with the turbomachine compressor according to claim 7 (see claim 7 rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/05/2022